Citation Nr: 0422578	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  00-05 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased (compensable) rating for 
coccidioidomycosis for the purpose of accrued benefits.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney-
at-law


WITNESSES AT HEARING ON APPEAL

Appellant, Dr. J.S.



ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from March 1951 to 
March 1953.  He died on May [redacted], 1995.  The appellant is his 
widow.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied the appellant's claim for accrued 
benefits.  At the time of the veteran's death, he had 
submitted a claim for service connection for lung cancer as 
well as for an increased (compensable) rating for 
coccidioidomycosis.  

In a December 2002 decision, the Board granted the 
appellant's claim for service connection for lung cancer for 
the purpose of accrued benefits, and denied entitlement to an 
increased (compensable) rating for coccidioidomycosis for the 
purpose of accrued benefits.  

As a result of the Board's decision of December 2002, the RO 
took the following actions:
	First, in a decision dated in January 2003, the RO 
implemented the Board's decision and granted service 
connection for accrued benefits purposes for the veteran's 
adenocarcinoma of the lung, and rated the disability 100 
percent disabling; 
	And second, based on the Board's decision with regard to 
service connection for adenocarcinoma of the lung, the RO 
granted service connection for the cause of the veteran's 
death, along with basic entitlement to Dependents' 
Educational Assistance under Chapter 35 of Title 38 of the 
United States Code. 

The appellant's attorney filed an appeal to the United States 
Court of Appeals for Veterans Claims, based on the Board's 
denial of an increased rating for accrued benefits purposes 
for the veteran's coccidioidomycosis.

The veteran's attorney, Michael R. Viterna, and the 
Department of Veterans Affairs General Counsel submitted a 
joint motion for remand in December 2003.  The Court granted 
the motion and remanded the claim to the Board by Order dated 
December 11, 2003.

By Order dated January 28, 2004, the Court granted Michael R. 
Viterna, the appellant's attorney, fees under the Equal 
Access to Justice Act.
   
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant's claim requires further development to ensure 
compliance with the notice and duty-to-assist provisions of 
the Veteran's Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002).  It is pointed 
out that the appellant has not yet been sent a letter in 
which the provisions of the VCAA are described.  

In the December 2003 joint motion for remand (prepared by the 
appellant's attorney and the VA Office of the General 
Counsel), it was asserted that the Board failed to discuss 
certain evidence in regards to an increased rating for 
coccidioidomycsis for the purpose of accrued benefits (page 
4), and the claim was remanded for the Board to do so.  
However, before this evidence can be addressed by the Board, 
the appellant's claim must be remanded so that the AMC can 
send the appellant a VCAA letter, which provides notice as 
required under the VCAA in written format.  

For this reason, the veteran's case is REMANDED for the 
following actions:

1.  The AMC should send the appellant a 
VCAA letter, which explains the relevant 
portions of the VCAA and its implementing 
regulations. See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.159.  The AMC must ensure that 
the case is developed in accordance with 
all notice and duty-to-assist provisions 
of VCAA.  The appellant and her 
representative must be notified of any 
information and medical or lay evidence 
that is necessary to substantiate the 
claim of an increased (compensable) rating 
for coccidioidomycosis for the purpose of 
accrued benefits, which information and 
evidence, if any, the claimant is required 
to provide to VA, and which information 
and evidence, VA is required to provide.  
The appellant should also be requested to 
provide any evidence in her possession 
that pertains to her claim.  

2.  Following the above action, the AMC 
should readjudicate the appellant's claim 
regarding entitlement to an increased 
(compensable) rating for 
coccidioidomycosis for the purpose of 
accrued benefits.  If the claim is not 
resolved to the appellant's satisfaction, 
the appellant and the appellant's 
representative, should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_____________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




